Citation Nr: 0423056	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  99-23 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for restrictive type emphysema (secondary to asbestos 
exposure).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty in the U. S. Navy from July 1944 
to July 1946.  

This matter comes before the Department of Veterans' Affairs 
(VA), Board of Veterans' Appeals (Board), on appeal from a 
May 1999 rating decision of the Regional Office (RO) located 
in Louisville, Kentucky.  A claim of service connection for a 
respiratory disorder was granted in an April 1999 Board 
decision, and the veteran appealed the May 1999 RO rating 
decision, which in effectuating that Board decision, assigned 
a 30 percent disability evaluation for restrictive type 
emphysema effective January 31, 1994, date of claim.  

As the veteran appeals a disability rating following an 
original award of service connection, the issue on appeal is 
not the result of a claim for "increased" entitlement, but 
rather one involving the propriety of the original evaluation 
assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In March 2001 the Board remanded the claim to the RO for 
further development and adjudicative action.  

In March 2004 the RO most recently affirmed the determination 
previously entered.

The case has been returned to the Board for further appellate 
review.

In August 2004, a Deputy Vice Chairman granted the 
representative's motion to advance the appeal on the Board's 
docket on the basis of the veteran's age.  See 38 U.S.C.A. § 
7101 (West 2002); 38 C.F.R. § 20.900(c) (2003).  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claim, obtained all 
relevant and available evidence identified by him, and 
provided him the opportunity for a full, complete and 
appropriate VA medical examination, all in an effort to 
assist him in substantiating his claim for increased 
compensation benefits.  

2.  Prior to October 7, 1996, and to the extent that the 
veteran has failed to fully cooperate in prior VA 
examinations and pulmonary testing, the veteran's restrictive 
type emphysema appears to be manifested, approximately, by no 
more than moderate pulmonary emphysema with moderate dyspnea 
occurring after climbing one flight of steps or walking more 
than one block on level surface, if any.  

3.  From October 7, 1996, and to the extent that the veteran 
has failed to fully cooperate in prior VA examinations and 
pulmonary testing, the veteran's restrictive type emphysema 
appears to be manifested, approximately, by: forced vital 
capacity (FVC) of no less than 56 percent of predicted; by 
forced expiratory volume in one second (FEV-1) of no less 
than 56  percent of predicted; and an FEV-1/FVC ratio of no 
less than 56 percent of predicted; and, by diffusion capacity 
of the lung for carbon monoxide by the single breath method 
(DLCO(SB)) of no less than 65 percent of the predicted level.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for restrictive type emphysema have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.105, 3.159, 4.1, 4.97, Diagnostic Code 6603 (1996) and 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003) are applicable to the 
claim on appeal.  



The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and its duties to 
assist in the development of a claim.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with both the notification and 
assistance provisions of the VCAA-as to the claims 
adjudicated on the merits herein, and that the Board's 
decision to proceed in adjudicating the claims on appeal does 
not prejudice the veteran in the disposition of those claims.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The CAVC has also indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The CAVC also cited to four requirements under 38 U.S.C.A. § 
5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, supra: (1) 
notice of the information and evidence not of record that is 
necessary to substantiate the claim; (2) notice of the 
information and evidence that VA will seek to provide; 
(3) notice of the information and evidence the claimant is 
expected to provide; and (4) a request to the claimant to 
provide VA with all relevant evidence and argument pertinent 
to the claim at issue.  Id.  

In this case, the veteran's claim of service connection for a 
respiratory disorder, claimed as secondary to possible 
exposure to asbestos, was granted-by application of the 
benefit-of-the-doubt rule in the veteran's favor-in a Board 
decision dated in April 1999, based on a January 31, 1994 
claim.  The grant was effectuated by an RO rating decision 
dated in May 1999, from which the veteran appeals the 
assignment of an initial 30 percent disability evaluation for 
restrictive type emphysema, effective from the January 31, 
1994 date of claim.  




In March 2001, the Board remanded the claim questioning the 
propriety of an initial 30 percent rating for restrictive 
type emphysema, and the RO issued notice to the veteran of 
VA's duty to assist and other VCAA responsibilities in a 
letter dated in April 2001.  

The Fenderson, supra, claim for increase was readjudicated 
and denied in a November 2001 RO rating decision, and a 
supplement statement of the case (SSOC) was issued in 
November 2001 as well.  All subsequent rating decisions and 
SSOC's on this matter continued the denial of the claim on 
appeal.  As such, the timing of the VCAA notices comport with 
the CAVC's holding in Pelegrini, supra. 

The substance of the April 2001 notice is satisfactory as 
well.  Specifically, this VCAA letter advised the veteran of 
his need to identify or submit medical evidence of a current 
increase in disability due to emphysema symptomatology.  This 
notice also informed him that VA would attempt to obtain any 
evidence that he identifies, and the RO requested that he 
send VA all information he has pertinent to his claim.  

The VCAA notice also provided the veteran with a toll-free 
telephone number should he require additional information or 
answers to questions relevant to his claim.  There is no 
report of contact to indicate that he called with any 
question regarding this notice.  

Additionally, the veteran's July 2002, November 2002 and 
March 2004 replies address multiple symptoms which have not 
been associated with service-connected disability, and for 
which service connection was denied in a May 2004 RO rating 
decision-a matter not in appellate status presently.  

A review of the record indicates that the RO obtained all 
identified private and VA medical evidence from various 
sources.  The Board has carefully reviewed the VA claims file 
and finds that all identified sources of pertinent treatment 
identified by the veteran have been obtained by VA and 
associated with his VA claims file.  



Consistent with the duty to assist, the RO scheduled the 
veteran for a VA pulmonary examination in October 2001, at 
which time he was less than fully cooperative with the 
pulmonary examination process.  The veteran was again 
scheduled for a VA pulmonary examination in February 2003, 
but he called the RO and cancelled his examination, claiming 
that he was too ill to appear for the examination.  

The veteran was advised of his failure to appear to a 
scheduled VA examination in a SSOC dated in June 2003.  
Another VCAA duty to assist letter was issued to the veteran 
in June 2003.  The RO also searched the veteran's computer 
treatment summary file, noting that a review of the veteran's 
documented treatment status revealed no VA treatment from May 
2003 to March 2004.  

The veteran was advised of this documented lack of treatment 
for his service-connected emphysema in a SSOC issued in March 
2004.  His March 2004 reply identifies private and VA 
treatment records which are already on file, or are no longer 
available, and he reiterated his prior arguments of 
entitlement to increased VA compensation benefits, regarding 
symptoms and an unrelated disorder for which service-
connected was denied in a May 2004 RO rating decision.  
Notice of this decision was issued in May 2004, and this 
matter is not in appellate status before the Board at this 
time.  

To be clear, once all of the above development was completed, 
the RO readjudicated and denied the claim on appeal in a 
March 2004 SSOC.  This SSOC advised the veteran of the 
evidence considered and the reasons and bases for the denial 
of his claim on appeal.  

The Board adds that the July 1999 SOC and subsequent SSOC's, 
the April 2001 and June 2003 VCAA notices, each, and as a 
whole, advised the veteran of all appropriate regulations 
governing his claim questioning the propriety of an initial 
evaluation of 30 percent for restrictive type emphysema.  



The RO's SOC and SSOCs included a recitation of 
38 C.F.R. § 3.159, with reference to the relevant sections of 
the United States Code, as well as specific reference to the 
results of the numerous VA pulmonary examination reports and 
medical findings, including those of April 1998, September 
1998, October 2001, and March 2003.  

No additional medical evidence was identified or received 
after the March 2004 SSOC other than the veteran's repetitive 
statement, and other statements regarding his claims of 
service connection which are not before the Board.  

As such, VA has made every reasonable effort to identify and 
obtain all relevant records in support of the veteran's claim 
adjudicated on the merits herein, and no further notification 
or development action is indicated.  38 U.S.C.A.§ 5103A (a), 
(b) and (c).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VCAA requires no additional development, and the claim may be 
decided on the basis of the evidence presently of record.  
See 38 C.F.R. § 3.159(c)(4)(i).  

In this case, as stated above, given the veteran past 
documented and repeated less than full cooperation and 
maximal effort regarding scheduled VA pulmonary examination 
in October 1999 and October 2001, his failure to report 
therefor, and cancellation of a much needed VA pulmonary 
examination in February 2003, the Board is compelled to 
conclude that the record already contains sufficient medical 
evidence upon which to decide the claim on appeal-and that 
further efforts to obtain medical information would be an 
exercise in futility.  

The salient point is that the symptoms to which the veteran 
claims are disabling and related to emphysema were denied in 
an RO rating decision of May 2004, and no additional 
information is indicated.  The veteran has not identified 
additionally available medical evidence relevant to his claim 
that has not already been obtained.  

As such, "[T]he record has been fully developed," and "it 
is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that "the VCAA is a reason to remand many, many claims, but 
it is not an excuse to remand all claims."); Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).  

Given the above, the Board is satisfied that all necessary 
development pertaining to the claim on appeal has been 
completed pursuant to the provisions of the VCAA of 2000, 
regarding the propriety of an initial 30 percent evaluation 
for restrictive type emphysema.  


Factual Background

As noted in the Introduction section of this Board decision, 
as well as the Board's March 2001 Remand, the veteran has 
appealed the 30 percent rating following the award of 
service-connection for his restrictive type emphysema.  In 
the decision in Fenderson v. West, 12 Vet. App. 119, 126 
(1999), the CAVC noted an important distinction between an 
appeal involving the veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected, from the situation where a veteran is appealing 
the RO's decision not to increase the rating for an already 
service-connected disability.  Since the facts of this appeal 
concern the former scenario, his current level of disability 
is not of primary concern, rather, there is need to discuss 
the concept of "staged ratings."  See also Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Accordingly, as to that evaluation presently at issue, the 
rule of Francisco, supra, does not apply, and consideration 
must be given to whether a higher rating is warranted for any 
period during the pendency of the appeal.  

The veteran has asserted that he is totally disabled-
entitled to a 100 percent schedular disability evaluation-on 
account of his emphysema.  However, it must be noted that he 
claims entitlement to an initial evaluation in excess of 30 
percent on account of multiple symptoms-most of which have 
been disassociated from the service-connected respiratory 
disability at issue, and for which, as noted in the 
Introduction section of this Board decision, service 
connection was denied for a number of disorders in a May 2004 
RO decision.  

These reported symptoms of emphysema are reported to include 
blood in his sputum, difficulty breathing, sensitivity to hot 
and cold weather, stomach upset, sleep difficulty, general 
weakness and social isolation, as well as anxiety and 
flatulence (claimed as gas).  

In May 2004 the RO denied entitlement to service connection 
for: arthritic pain; weakness; multiple allergies; a sleep 
disorder; hypertension; a gastrointestinal disorder, claimed 
as indigestion and gas; muscle spasms; and, a generalized 
anxiety disorder, claimed as anxiety, stress, nervousness, 
mental weakness, memory loss and social impairment.  These 
symptoms and matters have been neither prepared nor certified 
for appellate review and are not for reconsideration in this 
claim on appeal.  

Rather, the Board will make a determination as to the 
propriety of the initial 30 percent disability evaluation, 
based not merely on the veteran's subjective and previously 
rejected complaints and assertions, but a careful, thoughtful 
and compassionate review the documented clinical and medical 
evidence.  

It is also significant to note the context in which service 
connection for emphysema was determined.  Service connection 
for restrictive-type emphysema was granted by the Board in an 
April 1999 decision only by application of the benefit of the 
doubt in the veteran's favor.  

As noted in that decision, and as emphasized here, the 
veteran's service medical records are entirely negative for 
complaints of respiratory difficulty or symptoms.  Service 
medical and personnel records show no exposure to asbestos; 
the Bureau of Naval Personnel Retired Records Section, in a 
May 1995 letter, was not able to verify any exposure of the 
veteran to asbestos; any possible exposure to asbestos or 
pain by the veteran during his military service which would 
have occurred during a very brief two-month period when he 
was an aviator cadet and aviation support equipment 
technician on the USS SPRINGFIELD from May 14, 1946 to July 
15, 1946-a two month period of time.  See Board Decision, 
April 12, 1999, at page 3.  

The Board additionally notes that the veteran's October 1947 
VA claim for benefits was negative for any related 
respiratory disorder, despite his repeated assertions to the 
contrary.  Moreover, treatment records from the 1950's and 
early 1960's show chronic pharyngitis and allergic reactions, 
and he was only first thought to have a possible pulmonary 
disease in 1967 and 1968, although an August 1968 civil 
service examination was negative for lung pathology.  

Finally, in April 1998 a VA examiner speculated that it was 
at least as likely as not that the veteran's restrictive-type 
emphysema was "consistent with" short-term exposure to 
asbestos fibers or to paint-but the examiner did not link 
the diagnosis to the veteran's military service, because no 
verification of exposure to asbestos is possible in this 
case.  Rather, in a generous and compassionate action, the 
Board found that the evidence was in "equipoise" as to 
whether the veteran was exposed to asbestos in service, and 
with application of 38 U.S.C.A. § 5107(b) and the benefit-of-
the-doubt rule in the veteran's favor, the claim of service 
connection was granted upon an equivocal medical basis.  


Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003). 

Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings. The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history. 38 C.F.R. § 4.2 (2003). However, where, as here, 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994). Also, where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2003).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability. The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  38 C.F.R. §§ 4.1, 4.2, 4.10.

VA criteria specific to Respiratory system disorders were 
amended effective October 7, 1996, and the Board will 
consider the former criteria prior to October 7, 1996, and 
both the former and the revised regulations from October 7, 
1996.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Prior to this date, the severity of the veteran's nonservice 
connection emphysema was ascertained for VA rating purposes 
by application of 38 C.F.R. § 4.97, Part 4, Diagnostic 
Code 6603 (1996), of the VA Schedule for Rating Disabilities 
(Schedule herein).  Under the former version of Diagnostic 
Code 6603, a 30 percent disability evaluation was assigned 
for moderate pulmonary emphysema with moderate dyspnea 
occurring after climbing one flight of steps or walking more 
than one block on level surface, and pulmonary function tests 
consistent with the finding of moderate emphysema.  




A 60 percent disability evaluation was reserved for severe 
pulmonary emphysema with exertional dyspnea sufficient to 
prevent climbing one flight of steps or walking one block 
without stopping, ventilatory impairment of a severe degree 
confirmed by pulmonary function tests with marked impairment 
of health.  

The revised criteria effective from October 7, 1996 to the 
present allow for a 30 percent rating if the following 
findings are demonstrated: an FEV-1 of 56 to 70 percent 
predicted, or; an FEV-1/FVC ratio of 56 to 70 percent, or; a 
DLCO (SB) of 56 to 65 percent predicted.  38 C.F.R. § 4.97, 
Part 4, Diagnostic Code 6603 (2003).  

A 60 percent rating is warranted if the following findings 
are demonstrated: a FEV-1 of 40 to 55 percent predicted, or; 
a FEV-1/FVC ratio of 40 to 55 percent, or; a DLCO (SB) of 40 
to 55 percent predicted, or; maximum oxygen consumption of 15 
to 20 ml/kg/min (with cardiorespiratory limit). Id.

The maximum 100 percent rating is warranted if the following 
findings are demonstrated: an FEV-1 of less than 40 percent 
of predicted value or; a FEV-1/FVC ratio of less than 40 
percent, or; a DLCO (SB) of less than 40 percent predicted, 
or; maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; if outpatient oxygen therapy is required.  
Diagnostic Code 6603.  

VA pulmonary examinations of May and July 1994 resulted in 
diagnoses of chronic shortness of breath, with only signs of 
chronic obstructive pulmonary disease (COPD) "probably" due 
to asbestos exposure "in the late 1940's"  However, the 
diagnoses were based upon the veteran's reported a history of 
exposure to asbestos exposure in 1946 while in the U.S. Navy, 
"with lung problems ever since." 


As referenced above, private treatment records of the 1950's 
and early 1960's show treatment for postnasal drainage, 
pharyngitis and laryngitis diagnosed as seasonal and food 
allergies (FAS, MD, October 1956), allergic pharyngitis (PMT, 
MD, June 1961), viral pharyngitis (Wellborn Clinic, July 
1961), and frontal sinusitis (GEC, DO, June 1968).  

The VA pulmonary function testing of May and July 1994 reveal 
a forced vital capacity (FVC) was 94 percent of predicted.  
The veteran achieved only 55 percent of the predicted level 
after one second (FEV-1).  FEV-1/FVC ration was 57 percent of 
predicted.  His lung fields were fairly clear interiorly 
posteriorly and laterally.  X-ray studies were noted to show 
atelectasis in both bases, with no infiltrates.  The 
diagnosis was chronic shortness of breath, with signs of COPD 
from pulmonary function testing.  The examiner concluded, 
however, that the findings were inconclusive to detect any 
asbestos-caused disorder.  

It is noted here that under the former criteria, applicable 
prior to July 7, 1996, or the revised, applicable there 
after, the above clinical evidence warrants no more than a 30 
percent evaluation for emphysema.  The minimal findings on VA 
examinations in 1994 warrant no more than a 30 percent rating 
under the previous criteria, as the findings can not be said 
to show more than moderate pulmonary emphysema with moderate 
dyspnea, if that.  38 C.F.R. §  4.97, Diagnostic Code 6603 
(1996).  

As noted in the Board's March 2001 Remand, pulmonary function 
examination in April 1998 was incomplete for rating purposes 
for lack of clinical information as to DLCO (SB) levels.  The 
Board notes that the findings of the April 1998 examination, 
albeit incomplete, none-the-less provide no clinical basis 
for more than the current 30 percent rating for emphysema 
under the revised or previous criteria.  While the FEV-1 of 
July 1994 would marginally support a 60 percent evaluation, 
the minimal finding on examination-under the former 
criteria-warrant no more than a 30 percent rating.  
Moreover, the April 1998 results support only a 10 percent 
rating.  That is, the April 1998 pulmonary function report 
discloses that the veteran's FVC was 51 percent of predicted, 
the FEV-1 was 51 percent of predicted, and the FEV-1/FVC 
ratio was 99 of predicted.  

The above findings, the April 1998 FEV-1 of 51 percent, would 
warrant a 10 percent rating, with FEV-1 values of 56 to 65 
warranting a 30 percent evaluation, and an FEV-1 of 51 
percent warrants a 10 percent evaluation under the new 
criteria, and can not be said to represent more than moderate 
pulmonary emphysema with moderate dyspnea, if that, under the 
former criteria.  

A VA chest X-ray study of April 1998 revealed linear scarring 
in both lung bases, with no pleural thickening or 
calcification, and clear mid and upper lung zones.  The 
impression was bibasilar linear scarring, but no acute change 
from x-ray studies of October 1995.  

An October 1999 report of private pulmonary function testing 
reveals the veteran to be "mildly" dyspneic.  The lungs had 
diminished breath sounds, with a few rales bilaterally, but 
no obvious wheeze.  Notation was made that pulmonary function 
testing of "a few years" ago had revealed a DLCO of 65 
percent.  The veteran was advised to use Astelin Nasal Spray, 
but he indicated that he did not want to consider breathing 
medication at this time.  

On VA examination in April 2000, pulmonary function testing 
revealed an FEV-1 of 73 percent, a FVC of 78 percent, with a 
FEV-1 of 63 percent and a FVC of 78 percent after a single 
spray of Albuterol.  

On VA examination in October 2001, the veteran admitted to 
prior beneficial use of Albuterol and inhalers, but he 
discontinued this as he felt it was exacerbating his 
hypertension.  The veteran denied any home use of oxygen.  On 
examination, the lungs showed no adventitious sounds, 
although there was some shortness of breath with walking 
around the room.  When requested by the examiner, the veteran 
refused to appear at the VA Marion facility in order that a 
full pulmonary examination might be completed, as the present 
facility did not have equipment for a DLCO measurement.  He 
stated that he was in too ill of health to go there.  The 
available pulmonary function testing was completed, at which 
time he refused to inhale Albuterol due to his belief in the 
possibility that it would exacerbate his hypertension.  
Submaximal effort on pulmonary testing was noted in the 
examiner's report. 

The veteran failed to report for a VA pulmonary examination 
and pulmonary function test scheduled for February 2003, but 
he is noted to have called the facility and cancelled his 
examination on February 18, 2003.  

VA treatment records of February 2003 show a normal x-ray 
study.  A March 2003 record shows normal sputum on 
examination.  A March 17, 2003 treatment record indicates 
that the veteran appeared for pulmonary function testing.  
His efforts were again questionable, with notation that he 
was unable to produce acceptable and reproducible spirometry 
data.  The results were interpreted to reveal a normal 
spirometry, with normal lung volumes and normal diffusing 
capacity.  FEV-1/FVC ratio of 76 percent was noted.  The 
conclusion was that a restrictive defect may be present.  

The veteran has submitted numerous newspaper articles 
throughout the appeal, which include general medical 
information of very limited value on appeal.  The Board notes 
that, with regard to medical treatise evidence, the CAVC has 
held that a medical article or treatise "can provide 
important support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks 
v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. 
App. 509 (1998).  The Board concedes the validity and general 
applicability of the medical conclusions demonstrated by the 
submitted treatise evidence regarding common symptoms of 
emphysema.  This medical treatise evidence is not dispositive 
of the claim on appeal however, since the only issue on 
appeal is the severity of the veteran's emphysema.  

Looking at both the previous and amended criteria for 
emphysema at Diagnostic Code 6603, the above medical evidence 
demonstrates no more than moderate pulmonary emphysema with 
moderate dyspnea under the former criteria-if that, and 
warrants no more than a 30 percent evaluation under the 
revised regulations.  

That is, the veteran is consistently shown-to the extent 
possible given his less than full cooperation and less than 
maximal effort-to have a FEV-1 of no less than 56, a FEV-
1/FVC of no less than 56, and a DLCO of 65 in October 1999 
(Trover Clinic, October 25, 1999).  Each of these findings, 
including the DLCO, warrants no more than a 30 percent 
evaluation for the appropriate period of the appeal.  

The Board finds no basis on which to assign an evaluation in 
excess of 30 for the veteran's emphysema, particularly since 
none of the criteria for a 60 percent evaluation are met on 
objective clinical evaluation either under the previous or 
revised criteria.  In addition, because the veteran has been 
denied service connection for symptoms, which he alone 
associates with his service-connected emphysema, the Board 
finds that the reported restricted social and industrial 
impairment is inconsistent with an evaluation in excess of 30 
percent for his emphysema.  

The Board notes that this case involves an appeal as to the 
initial rating of a respiratory disability rather than an 
increased rating claim where entitlement to compensation had 
previously been established.  Fenderson, supra.  As the Board 
has denied the claim, there exists no basis for assignment of 
staged ratings.


Additional Consideration

Extraschedular Evaluation

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided the criteria for assignment of an extraschedular 
evaluation; however, it did not grant an increased evaluation 
on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular rating 
criteria. 

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his respiratory disability.  

No evidentiary basis has been presented upon which to 
predicate referral of the veteran's case to the Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service for consideration of extraschedular 
evaluation.


Reasonable Doubt

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (2003).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 30 percent for restrictive-
type emphysema.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for restrictive-type emphysema is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



